VAN GRAAFEILAND, Circuit Judge,
(concurring in part and dissenting in part):
I agree that that portion of the district court’s judgment setting aside the award of the Commissioner must be reversed but would reinstate the award as approved by the Special Master.
The pertinent provisions of the settlement agreement were as follows:
1. The NBA Commissioner has full, complete, and final jurisdiction of any dispute between teams including the awarding of compensation.
2. The decision as to what form of compensation is fair and equitable lies in the sole discretion of the Commissioner.
3. The purpose of the compensation rule is not to serve as a penalty but to insure that the team losing a player is made whole to the nearest extent possible.
The majority put abuse of discretion and the making of a penalty award into two separate categories. As Judge Newman puts it, “The issue is not whether the Commissioner has abused his discretion, but whether his award is a penalty.” I believe that the two issues are inseparable. If the award constitutes a penalty, there has been an abuse of discretion; if it is so unfair and inequitable as to represent an abuse of discretion, it is a penalty. The Special Master having found that the award was not so excessive as to be irrational or constitute an abuse of discretion, I would permit it to stand.
In all other respects I concur with the majority.